Citation Nr: 0701261	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 
1151 for additional disability as the result of left foot 
surgery, fourth metatarsal head, in 1983.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1978 to September 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied VA disability compensation under 38 U.S.C.A. § 
1151 for residuals of left foot surgery, fourth metatarsal 
head, in 1983.  The veteran also initiated an appeal with 
regard to the RO's denial of her claim for an increased 
rating for service-connected sensorimotor polyneuropathy of 
the lower extremities, but she did not perfect an appeal with 
the filing of a substantive appeal as to that issue.  

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in November 2006, as she had requested, 
but she canceled her hearing.  

At a hearing before a local hearing officer at the RO in 
February 2004, and in her substantive appeal received in 
April 2004, the veteran asserted that her 38 U.S.C.A. § 1151 
claim was still "open" from a claim submitted in 1989 
relevant to foot problems.  In a rating decision in June 
1989, the RO denied service connection for a bilateral foot 
disability.  In July 1989, the veteran filed a notice of 
disagreement about her bilateral foot problems, which was 
subsequently addressed in the statement of the case.  In 
August 1989, the veteran wrote that she was not seeking 
service connection for a bilateral foot problem, and raised a 
new issue of a left foot problem, claiming that she had 
surgery on her left foot by VA in 1983.  In September 1989, 
the RO asked the veteran for evidence about her foot surgery, 
and she did not reply to the request for evidence or submit 
any evidence.  Under 38 C.F.R. § 3.158, the claim is 
considered abandoned as the evidence requested was no 
furnished within one year of the date of the request.  For 
this reason, there is no open claim from 1989. 




FINDING OF FACT

The surgical treatment of the left foot in 1983 was not the 
result of treatment by a VA employee or in a VA facility.  


CONCLUSION OF LAW

The veteran is not entitled to VA disability compensation 
under 38 U.S.C.A. § 1151 for additional disability as the 
result of left foot surgery, fourth metatarsal head, in 1983.  
38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. § 3.361 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the law and not the facts are dispositive in this case, 
there is no reasonable possibility that further assistance to 
the veteran would substantiate her claim, and the provisions 
of the VCAA do not apply.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In her statements and testimony, the veteran maintains that 
she currently has residuals of left foot surgery, fourth 
metatarsal head, that was performed in 1983.  She maintains 
that while she was in the VA vocational rehabilitation 
program in 1983, a left foot cyst developed and she was 
referred to a private medical provider, contracted through VA 
for surgery.  She asserts that the surgery should not have 
been performed, or at least should not have resulted in 
residual problems that required numerous additional 
surgeries.  She believes that VA benefits are due on the 
basis that her foot disability was the result of her initial 
surgery that was contracted for by VA.  

In August 2001, the veteran filed a claim for disability 
compensation under the provisions of 38 U.S.C.A. § 1151.

VA records disclose that on VA Form 28-8861, Request for 
Medical Services - Chapter 31, dated May 23, 1983, a 
vocational rehabilitations specialist referred the veteran 
for examination and treatment of the left foot.  VA records 
dated that same day indicate that the veteran was seen in 
regard to her left foot, which had been scraped five times in 
the past nine to ten months by a private physician who had 
planned to do surgery.  The veteran requested authorization 
for treatment on the left foot.  The diagnosis was large 
callus on the left foot in the area between the fourth and 
fifth toes.  The plan was to "fee base" the veteran to the 
private physician for surgical removal and follow-up care.  

In a statement, dated May 3, 1983, the veteran's private 
podiatrist, W.H., DPM, stated that the veteran was under his 
care and appeared to have a dermoid cyst on the plantar 
aspect of the left foot, which was painful, and the plan was 
to excise the lesion in-office surgery.  

On VA examination in April 1989, the veteran reported that 
following the removal of a growth on the bottom of her left 
foot by a private podiatrist in 1983, she developed a painful 
hyperkeratosis or callous over the scar, which required 
further surgeries.  In 2001, the veteran continued to be seen 
in the podiatry clinic in regard to a painful hypertrophic 
scar on the plantar aspect of the fourth metatarsal head.   

The RO requests in November 2004 and January 2005 to obtain 
additional records from the podiatrist were unsuccessful.  
The veteran was asked in January 2005 to obtain these 
records, but there was no response.  



Analysis

For a claim received by VA after October 1, 1997, to 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part, resulted in additional disability, it must be 
shown that VA was furnishing surgical treatment, and that 
such treatment was the proximate cause of the veteran's 
additional disability, in this case, the residuals of left 
foot surgery.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Such 
surgical treatment must be either by a VA employee, who is 
subject to daily supervision by VA, or in a facility over 
which VA has direct jurisdiction.  38 U.S.C.A. §§ 1151(a)(1), 
1701(3)(A).  

The record indicates that the veteran underwent initial left 
foot surgery in 1983 by a private podiatrist.  Although she 
thereafter had additional left foot surgeries at a VA 
facility, it is the veteran's claim that her current left 
foot residuals are the result of the initial surgery on the 
foot in 1983.   While the veteran in this case was evidently 
referred to a private podiatrist in May 1983 on a fee basis 
by VA, there is no evidence that the private podiatrist was 
subject to daily supervision by VA or that the surgery was in 
a facility over which VA had direct jurisdiction. 

As the surgical treatment in 1983 was not the result of 
treatment by a VA employee or in a VA facility, any 
additional disability related to the left foot surgery in 
1983 is not covered by 38 U.S.C.A. § 1151. 

The veteran testified that her left foot condition originally 
arose at the time of her participation in a VA vocational 
rehabilitation program while studying criminal justice at a 
community college.  While 38 U.S.C.A. § 1151 does allow for 
compensation for additional disability that was proximately 
caused by the provision of training and rehabilitation 
services by VA as part of an approved rehabilitation program 
under Chapter 31, 38 U.S.C.A. § 1151(a)(2), it is the 
veteran's claim that her current left foot disability is a 
residual of the medical treatment furnished by a private 
podiatrist, and not a result of the vocational training 
itself.  Furthermore, to establish that the provision of 
training and rehabilitation services proximately caused a 
veteran's additional disability, it must be shown that the 
veteran's participation in an essential activity or function 
of the training provided or authorized by VA proximately 
caused the disability.  38 C.F.R. § 3.361(d)(3).  Although 
the veteran had apparently developed a left foot mass during 
the period she was attending educational classes associated 
with an approved vocational rehabilitation course, her left 
foot condition did not occur as part of a required 
"essential activity" performed in pursuit of a course of 
training.  Rather, her condition coexisted with her pursuit 
of the program of training, and under such circumstances her 
left foot problem was not caused by the training and 
rehabilitation services provided by VA as part of an approved 
rehabilitation program under Chapter 31. 

Where the law and not the evidence is dispositive, the claim 
is denied because of lack of legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for 
additional disability as the result of left foot surgery, 
fourth metatarsal head, in 1983 is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


